Proceeding under article 78 of the CPLR to annul a determination of the State Liquor Authority which disapproved petitioner’s application for a tavern liquor license. By order of the Supreme Court, Kings County, dated October 8, 1965, the proceeding was transferred to this court for disposition (CPLR 7804, subd. [g]). Determination confirmed, without costs. On this record we cannot say that the Authority’s determination lacked a reasonable basis or was arbitrary and capricious.
Ughetta, Acting P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.